Citation Nr: 1456844	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  14-03 694	)	DATE
	)
	)


THE ISSUE
 
Whether there was clear and unmistakable error in a June 21, 2013 Board decision which determined that new and material evidence had not been presented to reopen the claim of entitlement to nonservice-connected pension benefits with special monthly pension.  
 
 
REPRESENTATION
 
Moving party represented by:  N.C.S.
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The moving party was in missing status from January 1944 to February 1945, served as a member of the recognized guerillas from February 1945 to July 1945, and served with the Regular Philippine Army from July 1945 to June 1946.  
 
This matter arises as an exercise of the Board of Veterans' Appeals (Board) original jurisdiction under 38 U.S.C.A. § 7111 (West 2014) pursuant to a July 2013 motion alleging clear and unmistakable error in a June 21, 2013 Board decision.  
 
The Board observes that the July 2013 motion was signed by the moving party's daughter as his representative.  Review of the claims folder shows that in June 2012, he submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of N.C.S.  The appointment indicated that she was an agent.  In July 2012, the RO notified him that it could not consider her as his agent representative because she was not accredited by the Office of General Counsel.  
 
On review, the VA Form 21-22a includes the necessary information for appointing an individual as a one-time representative and substantially complies with 38 C.F.R. § 14.630 (2014).  For purposes of this decision only, the Board recognizes N.C.S. as the moving party's representative.  
 
The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  Information in VBMS shows that the June 2013 Board decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in June 2014, the case was dismissed for failure to prosecute the appeal and to comply with the rules of the Court.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  
 
 
 

FINDINGS OF FACT
 
1.  In a decision dated June 21, 2013, the Board determined that new and material evidence had not been presented to reopen the claim of entitlement to nonservice-connected pension benefits with special monthly pension.  
 
2.  The moving party has not alleged an error of fact or law in the June 21, 2013 Board decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  
 
 
CONCLUSION OF LAW
 
The requirements for revision of the June 21, 2013 Board decision on the grounds of clear and unmistakable error have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
A motion for reversal or revision of a prior Board decision due to a clear and unmistakable error is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the 38 U.S.C.A. § 5103 and § 5103A (West 2014); and, consequently, the notice and development provisions of the statutes and regulations do not apply in adjudications based on an allegation of clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further discussion regarding the duty to notify and assist is required. 
 
While the law vests the Board with original jurisdiction to determine whether clear and unmistakable error exists in a prior final Board decision, the shape and expanse of that review is controlled by statute and regulations.  Motions for review of prior Board decisions on the grounds of clear and unmistakable error are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The provisions of 38 C.F.R. § 20.1403 define what constitutes a clear and unmistakable error and what does not, and provides as follows: 
 
(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 
 
(b) Record to be reviewed. 
 
(1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 
 
(2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record. 
 
(c) Errors that constitute clear and unmistakable error. To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 
 
(d) Examples of situations that are not clear and unmistakable error. 
 
(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. 
 
(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. 
 
(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 
 
(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 
 
Authority 38 U.S.C.A. §§ 501(a), 7111. 
 
The moving party must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement to set forth clearly and specifically the alleged clear and unmistakable error in a Board decision.  38 C.F.R. § 20.1404(b). 
 
Prior decisions issued by the Court with regard to clear and unmistakable error in RO rating decisions provide guidance in determining whether clear and unmistakable error exists in a Board decision.  In order for clear and unmistakable error to exist, the Court has stated:
 
(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.
 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).
 
Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The Board's Rules of Practice further provide that, with limited exceptions not applicable here, no new evidence will be considered in connection with the disposition of the motion.  38 C.F.R. § 20.1405(b).
 
In June 2013, the Board declined to reopen a claim of entitlement to nonservice-connected pension benefits with special monthly pension because new and material evidence had not been presented.  The Board found that in an unappealed January 2008 administrative decision, the RO denied entitlement to nonservice-connected pension benefits based on a finding that the appellant was not eligible because he did not have qualifying service.  The June 2013 Board decision further found that evidence associated with the claims file subsequent to the January 2008 administrative decision was cumulative or redundant of the evidence previously of record or did not relate to an unestablished fact necessary to substantiate the claim.  That is, the pertinent evidence of record at the time of the January 2008 administrative decision included records showing the appellant had service only as a member of the recognized guerillas and service with the Regular Philippine Army.  Evidence following the January 2008 final decision showed the same.  
 
The moving party alleges that the June 2013 Board decision was clearly and unmistakably erroneous.  First, that the issue should not have been whether new and material evidence had been presented to reopen a claim because he was not reopening his claim for pension since it was denied in January 2008.  Rather, the moving party argues that the issue should have been "[e]ntitlement of the Appellant to Additional Monetary Benefits Available to Filipino War Veterans who are Recipient of Filipino Equity Compensation particularly Old Age Pension with Aid and Attendance Allowance which the appellant claims."  It was further noted that the previous claim had been abandoned since the enactment of the Equity Act by Congress.  (The "Equity Act" is presumed to refer to the Filipino Veterans Equity Compensation (FVEC) Fund.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009)).
 
Second, it is argued that the Board erred by excluding certain evidence from its introduction and findings of fact.  Specifically, "the appellant's original letter claiming entitlement to old age pension with aid and attendance allowance, a letter from VA dated March 30, 2011, and a Notice of Disagreement dated September 15, 2011 with attached documents as evidences and the appeal proper of the appellant to the Board of Veterans' Appeal[s]."  
 
In summary, the moving party asserted that the Board committed clear and unmistakable errors by diverting the issue to irrelevant issues and ignoring the applicable laws or provisions of the Equity Act covering the claim.  
 
On review, a VA Form 21-526, Veteran's Application for Compensation and/or Pension, was received in June 2011.  The form specifically indicates that the benefit sought was pension.  In July 2011, the RO denied entitlement to nonservice-connected disability pension with special monthly pension benefits due to lack of qualifying service and further noted that the claim was previously denied because he did not have legal entitlement to the benefit.  The evidence submitted with the claim to reopen was not new and material.  The notice of disagreement argued that the decision was contrary to the March 2011 letter advising the appellant that as a recipient of FVEC he may be entitled to additional benefits.  The notice of disagreement also cited to a fact sheet "Benefits for Filipino Veterans" which states that pension is among the benefits available depending on type of service.  The Form 9 asserted similar contentions.
 
The January 2013 Board decision addressed the issue certified, i.e., entitlement to nonservice-connected disability pension with special monthly pension and as there was a prior final denial in the matter, it properly considered the threshold issue of whether new and material evidence had been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2014).  There was no basis for phrasing the issue as argued by the moving party.  
 
While the Board did not specifically cite the referenced evidence in its June 2013 decision, it found the evidence received since the January 2008 administrative decision cumulative and redundant.  Thus, it appears that all evidence received since January 2008, including the evidence in question, was considered.   
 
On review, the underlying issue in this case is basic eligibility to nonservice-connected pension benefits (i.e., qualifying service).  At the time of the June 2013 decision, the moving party was shown to have service with the Regular Philippine Army and the recognized guerillas.  Evidence then of record did not establish the requisite service for pension.  Even assuming, without conceding, that the Board erred in phrasing the issue or in not considering certain pieces of evidence, those errors are not outcome-determinative.  That is, the law is dispositive of the issue and the claim cannot be reopened or the outcome of the decision changed until there is evidence of qualifying service for pension.  
 
In this regard, the Board observes that the fact sheet cited by the moving party indicates that that those with service in the Special Philippine Scouts, the Commonwealth Army of the Philippines, or guerillas are not eligible for pension.  See also 38 C.F.R. § 3.40 (2014).  Thus, this does not serve to support his contentions.  
 
The Board further observes that the applicable laws relating to FVEC compensation were not relevant to the issue decided in the June 2013 decision nor would consideration of those provisions change the decision.  
 
In summary, the Board finds that the moving party has not alleged an error of fact or law in the June 2013 Board decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  
 
 
ORDER
 
The motion for reversal or revision of the June 21, 2013 Board decision on the grounds of clear and unmistakable error is denied.  
 
 

                       ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



